DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

This application contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention 1 [claims 1-3 and 5-50] drawn to assay devices having the structure set forth in claim 1.  
           Invention 2 [claims 4 and 51-72] drawn to methods of partitioning fluidic samples, having the steps set forth in claim 4. 	
	The only technical feature common for the above listed inventions, is a combination of a first plate and second plate [with microwells], the plates being spaced from each other by pillars /  spacers and moveable relative to each other between an ‘open’ configuration [with an average spacing between the plates larger than the microwell depth not exceeding 200 microns] and  a ‘closed’ configurations [with  the spacing between the plates not exceeding one-half of the microwell depth].  Such technical feature does not contribute any novelty over the prior art, since it is well known and routinely employed in the art [see, for example, Figure 15 of Hunter et al., [US 20040191924] showing first plate 90; second plate 92 with microwells 12; the plates being moveably spaced from each other by pillar shaped spacers 156; where, in the ‘closed’ configuration [as illustrated in Figure 15] the spacing between the plates does not exceed  one half of the microwell depth; and where the spacing can be increased along the length of the pillar spacers to be larger than  the microwell depth [‘open’ configuration], as recited. Hunter further discloses microwell sizes in the claimed range of about 200 microns. It would have been also within an obvious engineering choice for an artisan of ordinary skill before the effective filing day to have adjusted the well sizes and the spacing between the plates within wide ranges of values [including those recited], depending on particular goals of testing, to diversify the tests to be performed. Therefore, the unity of inventions is lacking. 
       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798